DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 11/16/2020 with respect to claims 1, 3, 7, 16 and 19, have been considered. Applicant’s amendment necessitated the new grounds of rejections as being presented below by introducing the new references of Ruchala (US Patent 6,915,005 B1).
Applicants arguments with respect to claims 2, 5, and 17 have been considered and they are persuasive hence previous rejection has been withdrawn and said claims are being allowed.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middlebrooks (US PGPUB 2019/0035075 A1) and further in view of Zhang (US PGPUB 2018/0060652 A1).

As per claim 1, Middlebrooks discloses a system for generating simulated body parts for images (Middlebrooks, Figs. 1-4), comprising: 
a body part recognition convolutional neural network (CNN) to recognize a body part in an input image (Middlebrooks, Fig. 4:48:42, and paragraphs 24, 25, 44 and 45), the body part recognition CNN being trained using first training data comprising training images comprising body parts contained in the input image being identified (Middlebrooks, Fig. 4:43, and paragraph 45); and 

Although Middlebrooks does not explicitly utilizes the terminology as being used in the claim for instance Middlebrooks does not explicitly discloses a body part CNN to recognize a body part however this feature is well known in the art that the CNN is being trained to recognize the body parts in the given image and as being disclosed in Fig. 1:10, and paragraphs 24 and 25, CT imaging. Furthermore this feature is being disclosed by Zhang in paragraphs 6 and 29, body part recognition using CNN. Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Middlebrooks teachings by utilizing the known technique to recognize the body parts, as being disclosed by Zhang.
The motivation would be to provide improvements to existing techniques for training deep learning architectures for body part recognition in medical images (paragraph 19), as taught by Zhang.
Middlebrooks in view of Zhang does not explicitly disclose completing the input image by including body parts missing from the input image.
Ruchala discloses completing the input image by including body parts missing from the input image (Ruchala, Fig. 4:56:58:62, and Column 3, lines 40-49, discloses “an incomplete CT patient data set can be combined with an existing CT patient data set to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Middlebrooks in view of Zhang teachings by completing an input image of a patient, as taught by Ruchala.
The motivation would be to provide a system with reduced calculation times, and with improved accuracy (Ruchala, Column 7, lines 54-55), as taught by Ruchala.

As per claim 3, Middlebrooks in view of Zhang further discloses the system of claim 1, wherein the input image is taken without a radiocontrast agent present (Middlebrooks does not disclose radiocontrast agent, hence obvious).

As per claim 7, Middlebrooks in view of Zhang further discloses the system of claim 1, comprising: a first database comprising the first training data used by the body part recognition CNN (Middlebrooks, Fig. 4:41, and paragraph 44); and 
a second database comprising the second training data used by the body part GAN (Middlebrooks, Fig. 4:45, and paragraphs 44 and 45).




Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PGPUB 2018/0060652 A1) and further in view of Ruchala (US Patent 6,915,005 B1).

As per claim 16, Zhang discloses a computer program product for augmenting a computed tomography (CT) image (Zhang, Fig. 7:702:720, and paragraph 48), the computer program product comprising: a computer readable storage medium (Zhang, paragraph 48) comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processor (Zhang, Fig. 7:704, and paragraph 48): 
recognize at least one body part in an input CT image, the input CT image comprising a partially captured image of a portion of the body comprising the at least one body part (Zhang, Fig. 3, and paragraphs 6, 29 and 34); and 
complete the input CT image based on the recognition of body parts shown to generate a complete CT image (Zhang, Fig. 1:112, and paragraphs 29 and 34, discloses “the learned features of the P-CNN for slice ordering can be successfully applied for fine-grained body part recognition for whole body images with minor fine-tuning”).
Although Zhang discloses complete the input CT image based on the recognition of body parts shown to generate a complete CT image as being explained above however does not explicitly discloses (generate a complete CT image) by including, for body parts missing from the input CT image, images of body parts captured from previous patients.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang teachings by completing a CT image, as taught by Ruchala.
The motivation would be to provide a system with reduced calculation times, and with improved accuracy (Ruchala, Column 7, lines 54-55), as taught by Ruchala.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PGPUB 2018/0060652 A1) and further in view of Ruchala (US Patent 6,915,005 B1) and further in view of Middlebrooks (US PGPUB 2019/0035075 A1).

As per claim 19, Zhang in view of Ruchala further discloses the computer program product of claim 16, wherein completing the input CT image comprises partial and complete CT images (Ruchala, Fig. 4:56:58:62, and Column 3, lines 40-49) Zhang in view of Ruchala does not explicitly disclose executing a first generative adversarial network (GAN) trained using training data Middlebrooks discloses executing a first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Ruchala teachings by implementing a GAN to the system, as taught by Middlebrooks.
The motivation would be to improve the sensitivity of the CNN (paragraph 50), as taught by Middlebrooks.




Allowable Subject Matter
Claims 10-15, are allowed.
Claims 2, 4-6, 8-9,17, 18, and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also by overcoming the objections set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SYED HAIDER/Primary Examiner, Art Unit 2633